                       UNITED STATES DISTRICT COURT
                                 FOR THE
                      EASTERN DISTRICT OF CALIFORNIA

                              OFFICE OF THE CLERK
                                 501 “I” STREET
                             SACRAMENTO, CA 95814


FullStack Labs, LLC
                                                      DEFAULT JUDGMENT
      v.
                                              Case No. 2:18-CVo-1263 MCE DB


Imon Network Limited, Heli Yida Cultural Media Company
(Hong Kong) Limited, Jim Johnson, Moffitt


___________________________




            IT IS ORDERED AND ADJUDGED default judgment is hereby
            ENTERED against defendants:

            Imon Network Limited, Heli Yida Cultural Media Company
            (Hong Kong) Limited, Jim Johnson, Ian Moffitt

            Judgment is ENTERED in the total amount of $221,193.00.



December 20, 2018
                                                     Marianne Matherly, CLERK


                                                     By: /s/ L. Reader, Deputy Clerk
